Title: From John Peter De Windt to John Quincy Adams, 23 September 1826
From: De Windt, John Peter
To: Adams, John Quincy


				
					President Adams
					Fishkill Landg. Septr. 23d. 1826
				
				I take the liberty of proposing to you as a candidate for the office of District Judge for the Southern District become vacant by the death of Judge Van  Ness. Saml. R. Betts one of the circuit Judges, in this State. Mr. Betts is well known, as a professional man, I am told to Mr Webster & Judge Storys in his politics he has always been of the party opposed to Mr. Clinton; on the Bench he is now the most popular of the circuit Judges. In a political view he is probably the most eligible individual in the State, & in other respects he is not inferior; I have only to add that it is by the request of Judge Betts, with whom I have been long well acquainted, that I have written you this letter.I am your obt. humble servant
				
					John P. de Wint
				
				
			